Citation Nr: 1145815	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-16 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for extensor tendinitis of the bilateral thumbs (DeQuervain's tenosynovitis).

2.  Entitlement to an increased rating in excess of 10 percent for a low back disability.

3.  Entitlement to an increased rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel
INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from August 2000 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2009, the Veteran appeared at a scheduled hearing at the RO before a DRO (Decision Review Officer).  At that time, the Veteran expressly opted for a DRO informal conference.  A DRO informal conference report is of record.  

In May 2009, the Veteran requested a hearing before the Board.  In a September 2011 letter, the RO informed the Veteran that a hearing was scheduled for November 15, 2011, and advised the Veteran of the time and location at which he would appear for the hearing.  The record indicates that the Veteran did not appear for the scheduled hearing.  Since the date of the hearing, the Veteran has not presented good cause for his failure to appear and has not requested that the hearing be rescheduled; therefore, the appeal will be processed as though the request for a hearing has been withdrawn.  38 C.F.R. § 20.702(d) (2011). 


FINDINGS OF FACT

1.  For the entire rating period under appeal, the Veteran's extensor tendinitis of the bilateral thumbs has not been productive of limitation of motion of either thumb with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, even with consideration of pain.

2.  For the rating period prior to April 27, 2009, the Veteran's low back disability was manifested by forward flexion of the thoracolumbar spine limited to 40 degrees upon repetitive motion.

3.  For the rating period prior to April 27, 2009, the Veteran's low back disability was not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

4.  For the rating period from April 27, 2009, the Veteran's low back disability has been manifested by forward flexion of the thoracolumbar spine limited to 70 degrees, with combined range of motion of the thoracolumbar spine limited to 165 degrees.

5.  For the rating period from April 27, 2009, the Veteran's low back disability has not been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

6.  For the entire rating period under appeal, the Veteran's left knee disability has not been manifested by flexion of the knee limited to 30 degrees or extension of the knee limited to 15 degrees, even with consideration of pain.


CONCLUSIONS OF LAW

1.  For the entire rating period under appeal, the criteria for an increased rating in excess of 10 percent for residuals of extensor tendinitis of the bilateral thumbs (DeQuervain's tenosynovitis) have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5099-5024 (2011).

2.  For the rating period prior to April 27, 2009, the criteria for an increased (staged) rating of 20 percent, but no greater than 20 percent, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011). 

3.  For the rating period from April 27, 2009, the criteria for an increased rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).

4.  For the entire rating period under appeal, the criteria for an increased rating in excess of 10 percent for residuals of a left knee disability have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

"Staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA also must consider functional loss of a musculoskeletal disability. Functional loss may occur as a result of weakness, fatigability, incoordination or pain on motion. VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Increased Rating for Extensor Tendinitis of the Bilateral Thumbs

The Veteran's service-connected bilateral thumb disability, specifically, extensor tendinitis of the bilateral thumbs (DeQuervain's tenosynovitis), is currently rated as 10 percent disabling under Diagnostic Code 5099-5024.  

For unlisted disabilities requiring rating by analogy, 38 C.F.R. § 4.27 provides that these disorders will be coded by the first two numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2011).  In this case, the RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.114, Diagnostic Code 5024 for tenosynovitis.  Diagnostic Code 5024 provides that tenosynovitis will be rated on limitation of motion of the affected parts, as degenerative arthritis.

Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Code 5228 (limitation of motion of the thumb).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a Diagnostic Code rating disorders based on limitation of motion, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Veteran is already assigned a 10 percent disability evaluation for a bilateral thumb disability under Diagnostic Code 5003.  Specifically, the RO found that the Veteran's bilateral thumb disability caused limitation of motion of a minor joint group, specifically the thumbs, due to pain, not otherwise compensable under any Diagnostic Code regarding limitation of motion.  

Under Diagnostic Code 5228, limitation of motion of the thumb warrants a 20 percent disability rating if there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 10 percent evaluation for both the major and minor thumb.  A gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a noncompensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

Reviewing the evidence of record, in a November 2007 VA medical examination report, the Veteran reported having daily discomfort in his thumbs with pain registering a two on a scale of 10.  The Veteran stated that the pain would be worsened by grasping, driving, lifting, and pinching.  He indicated that the symptoms of pain could be somewhat alleviated by over the counter medication.  He stated that he experienced almost daily flare-ups, manifested by pain and cramping in his hands, when he turned on the air conditioner in his car.  He further indicated that he experienced difficulty writing and typing reports in his occupation as a border patrol officer.  He indicated that he used a splint for his wrists, but not his thumbs.  He stated that he had not missed any work due to acute flare-ups or incapacitation over the past 12 months.

Upon physical examination, the November 2007 VA examiner noted flexion of the right thumb from zero to 30 degrees with pain at the end point, and extension of the right thumb from zero to 50 degrees with pain at the end point.  The VA examiner further reported flexion of the left thumb from zero to 30 degrees with pain, and extension of the left thumb from zero to 52 degrees with no pain.  On the right hand, the VA examiner noted tenderness over the dorsum, and over the extensor tendon, two cm below and three cm above the wrist.  On the left hand, the VA examiner reported tenderness over the extensor tendon, three cm below and three cm above the wrist with palpation.  The VA examiner found no crepitus or fluctuance in either thumb, and reported that strength to grasp and pinch would be five out of five.  The VA examiner stated that there would be no loss of flexion or extension to the left extensor muscles due to acute flares or exacerbations or repetitive motion.  The VA examiner also stated that that there would be left thumb extensor tendon functional limitations after repetitive use of mild severity mostly manifested by pain.

In an April 2009 VA medical examination report, the Veteran reported occasional pain and stiffness in his thumbs, especially with prolonged use of his gun.  The Veteran indicated that he sometimes had difficulty firing his gun due to pain in the palmar area on both thumbs.  The Veteran stated that he used his gun every day in his position as a border patrol officer.  He indicated that he had not been hospitalized for this disability, used over the counter medications for pain relief, and used a thumb splint occasionally.  The Veteran stated that he used a hand exercise regimen for relief of pain.  He stated that he had weekly flare-ups of pain and that he sometimes called in sick to his job due to pain in his thumbs.  The Veteran indicated no precipitating factors except for the frequent use and cleaning of his gun, and marksmanship training.  The symptomatology upon flare-up could be alleviated by rest and warm moist heat.  The Veteran indicated that he had no loss of strength or dexterity due to this disability.  He stated that he would have problems with typing or writing reports due to this disability, especially if the report was lengthy.  

Upon physical examination, the April 2009 VA examiner noted flexion of the bilateral thumbs from zero to 30 degrees without pain, and extension of the bilateral thumbs from zero to 50 degrees without pain, providing highly probative evidence against this claim.  The VA examiner reported mild tenderness on the palmar area of both thumbs.  The VA examiner found no evidence of swelling or deformity in either thumb.  With repetitive motion, motor strength was five out of five and a sensory intact measure was two out of four in both thumbs.  The VA examiner found no crepitus with repetitive motion of either thumb, and reported that strength to grasp and pinch would be five out of five.  The VA examiner noted that the Veteran was able to grasp all fingers without any gap upon repetitive motion times three.  The VA examiner found no evidence of functional limitation with repetitive range of motion times three.  

Upon examination, the VA examiner noted that the Veteran did not exhibit any pain or stiffness in the left thumb, but noted mild tenderness on the palmar area of the thumb.  Yet, repetitive motion did not elicit any pain, providing more evidence against this claim.  The VA examiner estimated that with severe abuse of the thumbs bilaterally, the Veteran would develop pain without functional limitation and physical limitation with repetitive range of motion times three.  The VA examiner also estimated that there would be no loss of flexion or extension to the bilateral extensor muscles.  The VA examiner also stated that there was no evidence of muscle atrophy on the thumbs.  

Based upon the foregoing, the Board finds that the Veteran's bilateral thumb disability does not meet the schedular criteria for an increased rating for limitation of motion of either thumb under Diagnostic Code 5228.  38 C.F.R. § 4.71a.  During the entire rating period under appeal, upon objective medical testing, VA examiners did not find that the Veteran's bilateral thumb disability caused a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, upon motion of the thumbs.  Therefore, a next higher rating is not warranted under Diagnostic Code 5228 for limitation of motion of the thumbs.  

The Board notes that, in the November 2007 VA medical examination report, the VA examiner reported flexion of the left thumb from zero to 30 degrees with pain, and extension of the left thumb from zero to 52 degrees with no pain.  The Board finds the flexion reading vague as the VA examiner did not note at what point the pain started during motion.  Yet, in the November 2007 VA medical examination report, the VA examiner reported that the Veteran was able to flex the thumb to its fullest extent and displayed full strength upon gripping.  Moreover, the VA examiner, in the report, stated that there would be no loss of flexion or extension to the left extensor muscles due to acute flares or exacerbations or repetitive motion.  The VA examiner also stated that that there would be left thumb extensor tendon functional limitations after repetitive use of mild severity mostly manifested by pain.  Therefore, even if the Veteran experienced pain upon the entire range of flexion of the left thumb in November 2007, the left thumb disability symptomatology did not more nearly approximate that required for a 20 percent rating under Diagnostic Code 5228.  See 38 C.F.R. §§ 4.40, 4.45, see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Board has considered the Veteran's reports of the pain caused by his bilateral thumb disability and the difficulties which it causes him at work, especially while using his required weapon.  The Board has also considered the issue of whether the thumb problems (right and left) should be evaluated separately.  Yet, the Board notes that the Veteran's reports of pain do not indicate any inability to move either thumb in such a manner that would warrant a next higher rating under Diagnostic Code 5228.  Moreover, Board has considered whether the medical evidence shows that the Veteran has any additional limitation of motion due to pain, weakness, fatigue or other factors.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca, 8 Vet. App. at 202.  Yet, the evidence, throughout the entire rating period, does not indicate that the Veteran experienced functional loss of the bilateral thumbs to flare-ups, fatigability, incoordination, and pain on movement which would more nearly approximate the criteria for the next higher 20 percent rating under Diagnostic Code 5228.  See DeLuca at 206-7.  The post-service medical records, including the examination reports, provide evidence against a finding that the disability at issue warrants an increased evaluation, outweighing the statements of the Veteran indicating that a higher disability evaluation is warranted.  In this regard, it is important for the Veteran to understand that without some problems associated with the thumbs at this time (for example, using his gun at work) there would be no basis for the current evaluation, let alone a higher evaluation. 

For the reasons stated above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for an increased rating in excess of 10 percent for extensor tendinitis of the bilateral thumbs.  Accordingly, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"). 

Increased Rating for Low Back Disability

Disabilities of the spine usually are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait; or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a.

The Board notes that the Veteran's low back disability was rated by the RO under Diagnostic Code 5237, specifically the Diagnostic Code assigned for evaluating symptomatology of a lumbosacral strain.  In the November 2007 VA medical examination report, a VA examiner, after reviewing the results of a physical examination and a MRI report, diagnosed lumbosacral multilevel discogenic and degenerative disease.  Therefore, the Board will rate the Veteran's low back disability under Diagnostic Code 5242, the Diagnostic Code assigned for degenerative arthritis of the spine.  The Board notes that the Veteran's low back disability is manifested by limitation of motion due to pain, warranting a compensable rating under the General Rating Formula for Diseases and Injuries of the Spine during the entire period under appeal.  Therefore, the Veteran's low back disability will also be evaluated under Diagnostic Code 5242 in the same manner as it was evaluated under Diagnostic Code 5237.  Id.

Prior to April 27, 2009

Having reviewed the evidence of record, the Board finds that, for the rating period prior to April 27, 2009, the Veteran's low back disability was manifested by symptomatology more nearly approximating that required for a 20 percent rating under Diagnostic Code 5242.  Id.  Specifically, during the rating period prior to April 27, 2009, the Veteran's low back disability was manifested by limitation of flexion of the thoracolumbar spine to 40 degrees upon repetitive motion.    

In this instance, in a November 2007 VA medical examination report, the Veteran stated that he had experienced a recent exacerbation of low back pain due to an on-the-job motor vehicle accident during which his patrol vehicle was rear-ended.  The Veteran stated that he experienced monthly pain at one out of 10 in the low back, with occasional exacerbations to five out of 10 prior to the recent accident.  Since the recent accident, the Veteran indicated that the pain had become daily, currently measuring a five out of five.  

In this regard, the Board finds no way it can reasonably disassociate the problem the Veteran has with his service connected back disability and his on-the-job post-service back problem at this time. 

Upon limitation of motion testing of the thoracolumbar spine, the November 2007 VA examiner reported forward flexion to 80 degrees with pain beginning at 65 degrees.  The Board finds this to be the functional equivalent of limitation of motion of the thoracolumbar spine to 65 degrees of flexion.  The VA examiner also noted extension to 25 degrees with pain at 25 degrees; right lateral flexion to 34 degrees, with pain at the end; left lateral flexion to 35 degrees, with pain at the end; right rotation to 40 degrees with pain at the end, and left rotation to 42 degrees with pain at the end.  

Upon further physical examination, the VA examiner noted 2+ paraspinous muscle spasm, tenderness to palpation and percussion at L3 to L5.  The VA examiner reported that a straight leg test was negative, reflexes were zero and symmetric, strength was five out of five bilaterally, and neurological examination was normal.  The VA examiner noted that the Veteran's gait was antalgic to the left due to knee pain.  After examination, the VA examiner stated that the Veteran would experience an additional loss of 25 degrees of flexion and a 10 degree loss of extension of the thoracolumbar spine upon repetitive motion.  The VA examiner stated that the Veteran would experience moderate functional limitation after repetitive use of moderate severity, mostly manifested by pain.  

Importantly, the VA examiner stressed that the Veteran's back pain had undergone exacerbation due to a recent accident and that the VA examiner could only rate the pain at its present level.  

The Board notes that the Veteran's low back disability upon examination in November 2007 was manifested by limitation of forward flexion of the thoracolumbar spine to 65 degrees.  Yet, the November 2007 VA examiner indicated that the Veteran would experience an additional loss of 25 degrees of flexion, specifically flexion limited to 40 degrees, upon repetitive motion.  The Board must consider whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of the low back.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  

In this instance, flexion of the thoracolumbar spine limited to 40 degrees of flexion upon repetitive motion more nearly approximates the criteria for a 20 percent rating under Diagnostic Code 5242, specifically forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  38 C.F.R. § 4.71a.  Therefore, for the period prior to April 27, 2009, the Veteran's low back disability was manifested by symptomatology more nearly approximating that required for a next higher 20 percent rating under Diagnostic Code 5242.

The Board also finds that, for the period prior to April 27, 2009, the Veteran's low back disability was not manifested by symptomatology more nearly approximating the criteria for a 40 percent rating under Diagnostic Code 5242.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is evidence of favorable ankylosis of the entire thoracolumbar spine.  As noted above, in the November 2007 VA examination report, the VA examiner noted that the Veteran would experience motion of the thoracolumbar spine limited, at worst, to 40 degrees upon repetitive motion.  Also, the record contains no evidence indicating ankylosis of the spine.  Therefore, for the period prior to April 27, 2009 the Veteran's low back disability was not manifested by symptomatology more nearly approximating that required for a higher 40 percent under Diagnostic Code 5242.  

The Board has considered the Veteran's reports of back pain during the period prior to April 27, 2009.  Yet, the evidence for the period prior to April 27, 2009 does not indicate that the Veteran experienced functional loss of the low back flare-ups involving fatigability, incoordination, and pain on movement which would more nearly approximate the criteria for the next higher 40 percent rating under Diagnostic Code 5242.  See 38 C.F.R. §4.71a; DeLuca at 206-7.

For the reasons stated above, the Board finds that the preponderance of the evidence indicates that the Veteran is entitled to a staged rating of 20 percent, but no greater than 20 percent, for his low back disability under Diagnostic Code 5242, for the rating period prior to April 27, 2009.  38 C.F.R. § 4.71a.  Accordingly, the benefit of the doubt doctrine does not apply to the entitlement to a rating greater than 20 percent for this rating period.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"). 

From April 27, 2009

Having reviewed the evidence of record, the Board finds that, for the rating period from April 27, 2009, the Veteran's low back disability has not been manifested by symptomatology more nearly approximating that required for a 20 percent rating under Diagnostic Code 5242.  38 C.F.R. § 4.71a; see also Hart, 21 Vet. App. at 505.  Specifically, from April 27, 2009, the Veteran's low back disability has been manifested by forward flexion of the thoracolumbar spine limited to 70 degrees and combined range of motion of the thoracolumbar spine limited to 165 degrees.

In the April 27, 2009 VA examination report, the Veteran indicated that he experienced pain, stiffness, and weakness in the lower back without radiation almost every morning.  He indicated that the pain would start usually in the morning and progress during his work hours, as he had to walk and stand throughout the day.  By the end of the day, the Veteran stated that the pain would be intolerable, usually at a six out of 10.  He stated that he would relieve the pain somewhat through the use of medication, ice packs, warm moist heat, and rest.  The Veteran denied using any assistive devices to walk, but stated that he occasionally used a back brace.  He indicated that he could walk two to three miles before needing to stop due to back pain.  The Veteran denied any traumatic incidents that could have aggravated his back pain.  The Veteran indicated that he could drive for three hours, at which time he would get out of the car and perform stretching exercises.  The Veteran stated that he experienced no difficulties with activities of daily living, except during flare-ups.  During those times, the Veteran stated that he would have his wife assist him with bathing.  He stated that he had to call in sick often due to his back pain, resulting in the loss of five percent of his pay over the past two months.  He indicated that, as long as he did not overextend his back, or stand or walk for too long a period, he would not experience severe flare-ups.  

Upon limitation of motion testing of the thoracolumbar spine, the April 2009 VA examiner reported full forward flexion with pain beginning at 70 degrees.  The Board finds this to be equivalent to limitation of flexion of the thoracolumbar spine to 70 degrees.  The VA examiner further found full extension with pain beginning at 15 degrees.  The Board finds this to be equivalent to limitation of flexion of the thoracolumbar spine to 15 degrees.  The VA examiner noted bilateral lateral flexion to 30 degrees with pain beginning at 15 degrees.  The Board finds this to equivalent to limitation of lateral flexion of the thoracolumbar spine to 15 degrees bilaterally.  The VA examiner reported bilateral lateral rotation with pain beginning at 25 degrees.  The Board finds this to be the equivalent of limitation of lateral rotation of the thoracolumbar spine to 25 degrees bilaterally.  The VA examiner noted that the range of motion tests were performed three times with no evidence of additional loss of motion, lack of endurance, fatigability, or weakness with repetitive range of motion, providing evidence against this claim.

The VA examiner found no evidence of spasms with palpation of the paraspinal muscles or any evidence of radiculopathy.  The VA examiner stated that the Veteran would experience mild functional range of motion limited to 70 degrees of forward flexion and mild physical impairment during flare-ups.  The VA examiner also indicated that the Veteran would develop mild physical limitation, mostly manifested by pain, upon repetitive motion.  

Considering this record of evidence, the Board finds that, from April 27, 2009, the Veteran's low back disability has not been manifested by symptomatology more nearly approximating the criteria for a 20 percent rating under Diagnostic Code 5242.  Specifically, the Veteran's low back disability symptomatology does not more nearly approximate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of the low back.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca.  Here, the Board notes the Veteran's reported impairment of function in occupational settings due to pain, especially towards the end of the day.  Yet, the April 2009 VA examination report reflects specific findings of no additional limitation of flexion with repetitive use, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The specific clinical measures of ranges of motion, including the VA examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  The Board finds the specific measures and findings of more probative value in determining specific ranges of motion than general histories or general descriptions of symptoms of pain.  In any event, the Board must note the use of the term "mild" in evaluating the disability at issue, which only provides evidence against this claim.   

The Board also notes that, in the April 2009 VA medical examination report, the Veteran denied experiencing any traumatic incidents that might have aggravated his low back disability.  The Board does not find this statement, indicating a lack of recent traumatic incidents, to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  In the November 2007 VA medical examination report, the VA examiner indicated that the Veteran had recently experienced exacerbation of low back pain after an automobile accident.  The November 2007 VA examiner, in writing his conclusions, noted that the recent exacerbation of pain and indicated that he could only rate the Veteran's pain at its present level.  This exacerbation provides the basis for the limited staged grant of the claim to 20 percent for a limited period of time while the Veteran recovered from the post-service back exacerbation, most likely caused by the post-service injury.  The findings of both examinations are found to fully support the Board's conclusion.

The Board notes that the April 2009 VA examiner's findings regarding the symptomatology caused by the Veteran's low back disability, written two years after the Veteran's recent auto accident, were not as severe as those of noted November 2007 VA examiner, who wrote his report soon after the Veteran experienced the exacerbating incident.  The Board finds that the April 2009 VA examiner's findings, reported as they were after an interview with the Veteran, a review of the claims file, and a thorough physical examination, to include specific limitation of motion findings, have great probative value as to the current nature of the Veteran's low back disability.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their use of clinical data). 

With regard to the Veteran's complaints of pain, the Board finds that the complaints do not provide a basis to grant greater compensation in light of the VA examinations cited above, which clearly provide highly probative evidence against a higher evaluation. 

For the reasons stated above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for an increased rating in excess of 10 percent for his low back disability for the period from April 27, 2009, the date of the most recent VA examination.  See Hart.  Accordingly, the benefit of the doubt doctrine does not apply to this portion of the claim.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364, 1365.

Increased Rating for Left Knee Disability

The Veteran's left knee disability is rated under Diagnostic Code 5010-5260 which evaluates traumatic arthritis, and provides that a rating should be based on the limitation of motion of the affected parts as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.27. 

As noted above, under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or groups of minor joints affected by limitation of motion, to be combined not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; and a 20 percent rating is assigned when flexion is limited to 30 degrees. 

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension of the leg is limited to 10 degrees; and a 20 percent rating is assigned when extension is limited to 15 degrees. 

An additional rating may be assigned based on instability or subluxation of a knee.  Under Diagnostic Code 5257, a 10 percent rating is assigned for slight impairment of the knee involving either recurrent subluxation or lateral instability; and a 20 percent rating is assigned for either moderate subluxation or moderate lateral instability.  38 C.F.R. § 4.71a. 

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011). 

Having reviewed the evidence of record, the Board finds that, for the rating period under appeal, the Veteran's left knee disability has not been manifested by symptomatology more nearly approximating that required for a next higher 20 percent rating under Diagnostic Codes 5260 or 5261.  Specifically, for the entire rating period under appeal, the Veteran's left knee disability has not been manifested by flexion limited to 30 degrees or extension limited to 15 degrees.  38 C.F.R. § 4.71a.

In the November 2007 VA medical examination report, the Veteran reported pain once a week at two on a scale of 10.  The Veteran stated that he had flare-ups once a month, with pain at 10 on a scale of 10, worse when trying to run.  The Veteran stated that there was no inciting event that would make the pain worse.  The Veteran stated that he did not use a crutch, brace, cane or corrective shoes for the knee.  He stated that he had no dislocation, recurrent subluxations or inflammatory arthritis.  The disability caused trouble for him in running at work and in training.  The Veteran indicated that he experienced no physician-sanctioned days lost secondary to left knee pain caused by exacerbations of repetitive motion over the past 12 months.

Upon limitation of motion testing of the knee, the November 2007 VA examiner noted flexion to 140 degrees with pain at 140 degrees and full extension without pain.  Upon physical examination, the VA examiner noted that ligament stability was normal.  The VA examiner reported that the Veteran did not experience any tenderness and McMurray and Lachmann's signs were negative.  The VA examiner noted 3+ crepitance.  After reviewing the evidence, the VA examiner stated that the Veteran would experience a 10 degree loss of flexion of the left knee with acute flares or repetitive motion, but that the exact degree was not clinically possible to ascertain.  The VA examiner stated that the Veteran would experience knee functional limitation after repetitive motion of moderate severity.  

Subsequently, in an April 2009 VA medical examination report, the Veteran reported nagging, prostrating pain measuring seven out of 10 at the end of the day.  The Veteran indicated that, by the end of the day, he experienced pain, stiffness, giving way, weakness, and swelling of the knees.  He indicated that he normally applied an ice pack and warm moist heat and that he got good relief from this regiment.  The Veteran stated that he would experience flare-ups and pain with prolonged standing or running, or apprehending illegal aliens, as required for work.  He indicated that, during flare-ups, he would experience difficulty with functional impairment, especially with flexion of the knee.  He stated that he had flare-ups several times per year, but that he did not require any hospitalizations or emergency room visits for treatment.  He indicated that he had missed work secondary to pain, losing five percent of his paycheck due to frequent sick calls.  Yet, the Veteran stated that these were all paid absences.  He indicated that he used a left knee brace, but stated that he did not use any other orthotics like a cane or walker to aid him with walking.  The Veteran indicated that he did not experience an unstable gait or pain with weightbearing on the left knee.  The Veteran stated that he could drive three hours before stopping to stretch and walk two to three miles before stopping to rest.  The Veteran reported not dislocation or recurrent subluxation of the left knee, and denied any recent trauma to the knee.  The Veteran denied experiencing difficulties with activities of daily living, except during flare-ups.  During those times, the Veteran stated that he would have his wife assist him with going to the bathroom to take a shower.  

Upon limitation of motion testing, the April 2009 VA examiner noted flexion to 140 degrees with pain and stiffness at 120 degrees.  The Board finds this to be the equivalent of limitation of flexion of the knee to 120 degrees.  The VA examiner also noted full extension of the knee without pain, providing highly probative evidence against this claim. 

Upon physical examination, the VA examiner noted that McMurray and Lachmann's signs were negative.  The VA examiner reported no pain upon weightbearing.  The Veteran was able to squat and bend his knees without difficulty.  Range of motion tests were done repetitively with no evidence of additional loss of motion, lack of endurance, fatigability or weakness with repetitive motion times three.  During examination, the VA examiner noted that the Veteran exhibited mild manifestation of pain and stiffness on the left knee.  The VA examiner estimated that the soldier would have mild functional range of motion limited to 120 degrees of flexion, but no further functional loss on repetitive motion.  

Considering this record of evidence, the Board finds that the Veteran's left knee disability has not been manifested by symptomatology more nearly approximating the criteria for a 10 percent rating under either Diagnostic Code 5260 or 5261.  Specifically, for the entire rating period under appeal, the Veteran's left knee disability has not been manifested by flexion limited to 30 degrees or extension limited to 15 degrees.  38 C.F.R. § 4.71a.

Moreover, for the entire rating period under appeal, the Board finds that there is no evidence of either subluxation or moderate lateral instability, allowing for either a higher rating or a separate compensable rating under Diagnostic Code 5257.  Id.  

Consideration has also been given to whether an increased rating is warranted under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, the evidence demonstrates no dislocated or removed semilunar cartilage of the knee, left knee anklyosis, impairment of the tibia or fibula, or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2011).  Accordingly, a rating greater than the 10 percent rating assigned is not warranted for the Veteran's left knee disability. 

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of the left knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Here, the Board notes the Veteran's reported impairment of function in occupational settings due to pain, especially towards the end of the day.  Moreover, in the November 2007 VA medical examination report, the VA examiner noted that the Veteran had an antalgic gait due to left knee pain.  Yet, the November 2007 and April 2009 VA medical examination reports contain findings indicating that the flexion and extension of the Veteran's left knee was not limited by the left knee disability as to warrant a next higher 20 percent rating.  

Moreover, the November 2007 and April 2009 VA examination reports reflect specific findings indicating that the additional limitation of flexion and additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination, would not be severe enough to more nearly approximate limitation of flexion or extension allowing for a 20 percent rating under Diagnostic Codes 5260 or 5261.  The specific clinical measures of ranges of motion, including the VA examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  The Board finds such specific measures and findings of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  

For the reasons stated above, for the entire rating period on appeal, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 10 percent for a left knee disability.  Accordingly, the benefit of the doubt doctrine does not apply to this claim.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364, 1365.

Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for the Veteran's extensor tendinitis of the bilateral thumbs, low back disability, and left knee disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Regarding the Veteran's bilateral thumb disability, turning to the first step of the extraschedular analysis, the Veteran's bilateral thumb disability is manifested by some pain upon use of the thumbs, especially after firing a weapon.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide for a rating based on otherwise noncompensable limitation of motion for a group of minor joints due to an arthritic condition (§38 C.F.R. § 4.71a, Diagnostic Code 5003).  The schedular rating criteria contemplate ratings based on motion limited due to multiple orthopedic factors that include pain, instability, and excessive movement.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca.  

Regarding the Veteran's low back disability, turning to the first step of the extraschedular analysis, the Veteran's low back disability is manifested by limitation of motion of the back, due to pain.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide for limitation of motion caused by a service-connected degenerative disc disability (38 C.F.R. § 4.71a, Diagnostic Code 5242).  The schedular rating criteria contemplate ratings based on motion limited due to multiple orthopedic factors that include pain, instability, and excessive movement.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca.  

Regarding the Veteran's left knee disability, turning to the first step of the extraschedular analysis, the Veteran's left knee disability is manifested by otherwise non-compensable limitation of motion, due to pain and stiffness.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide for a rating based on otherwise noncompensable limitation of motion for a major joint due to an arthritic condition (§38 C.F.R. § 4.71a, Diagnostic Code 5003).  The schedular rating criteria contemplate ratings based on motion limited due to multiple orthopedic factors that include pain, instability, and excessive movement.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca.  

As the schedular evaluation contemplates the Veteran's levels of disability and symptomatology for the bilateral thumb, low back, and left knee disabilities, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1).  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disabilities, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in November 2007 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores. 

The Board finds that all necessary assistance has been provided to the Veteran. VA has acquired the Veteran's VA and private treatment records to assist with the claims.  In November 2007 and April 2009, respectively, the RO provided the Veteran with VA medical examinations to determine the extent of the Veteran's bilateral thumb, low back, and left knee disabilities.  As the examination reports were written after interviews with the Veteran and reviews of the claims file, and contained specific findings indicating the nature of the Veteran's claimed disabilities and their symptomatologies, the VA examinations are adequate for VA purposes.

The Board notes that, in an October 2009 VA treatment record, the Veteran reported that he was feeling greater pain in his left knee, measuring a seven on a scale of ten.  Upon examination, the VA examiner diagnosed knee pain.  VA's General Counsel has indicated that when a veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. § 3.327 (2011).  The Board notes that the October 2009 VA examiner did not indicate that the Veteran's left knee disability, characterized by pain, had undergone any worsening since the most recent April 2009 VA medical examination.  Furthermore, the record contains no treatment records indicating further treatment for knee pain since the October 2009 VA treatment record.  Besides the complaints contained in the October 2009 VA treatment record, the Veteran has not submitted any additional evidence, to include lay statements, indicating a worsening of his left knee since the most recent April 2009 VA medical examination report.  As noted above, when provided with the opportunity to testify about any current knee pain before a Veterans Law Judge at a Board hearing, the Veteran failed to appear.  As the evidence does not indicate that the Veteran underwent a worsening of his left knee disability since the most recent April 2009 VA medical examination, the Board finds that a remand for another medical examination is not warranted.  Therefore, the Board finds that there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his bilateral thumb, low back, and left knee disabilities.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the severity of the Veteran's claimed disabilities merely because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  

The Board has considered all evidence of record as it bears on the question of increased ratings for the service-connected bilateral thumb, low back, and left knee disabilities.  See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

ORDER

For the entire rating period under appeal, an increased rating in excess of 10 percent for extensor tendinitis of the bilateral thumbs (DeQuervain's tenosynovitis) is denied.  

For the period prior to April 27, 2009, an increased (staged) rating of 20 percent, and no greater than 20 percent, for a low back disability is granted.

For the period from April 27, 2009, an increased rating in excess of 10 percent for a low back disability is denied.  

For the entire rating period on appeal, an increased rating in excess of 10 percent for a left knee disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


